Exhibit 10.5

 

RESTRUCTURING BONUS AGREEMENT

This RESTRUCTURING BONUS AGREEMENT (“Agreement”), dated as of March 31, 2003, is
by and between Elgar Holdings, Inc., a Delaware corporation (“Holdings”), and
Joseph Budano (“Executive”).

RECITALS

WHEREAS, Holdings is contemplating a financial restructuring that will involve
exchanging up to $90 million of its Senior Notes due 2008 for a combination of
new senior notes, preferred stock and common stock (the “Restructuring”), in
order to reduce its annualized cash interest expense; and

WHEREAS, Holdings desires to incentivize Executive to use his reasonable best
efforts to facilitate the Restructuring by paying him a restructuring bonus, as
described herein, if the Restructuring is completed.

AGREEMENT

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto hereby agree as follows:

1.             Restructuring Bonus.  If the Restructuring is completed on or
prior to August 2, 2003, Executive shall be entitled to receive $135,000 (the
“Restructuring Bonus”), payable as follows:  Executive shall be entitled to
receive $22,500 during the month the Restructuring is completed, and shall be
entitled to receive an additional $22,500 in each of the five successive
months.  All compensation paid to Executive under this Agreement shall be
subject to customary withholding and employment taxes as required by federal and
state law, and shall be paid in accordance with Holdings’ standard payroll
procedures.  If there is a question as to whether the Restructuring has been
completed so as to give rise to the Restructuring Bonus, the good faith
determination of the Board of Directors of Holdings will be conclusive.

2.             Successors and Assigns.  The rights and obligations of Holdings
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Holdings.  Executive shall not be entitled to assign
any of his rights or obligations under this Agreement.

3.             Governing Law.  This Agreement shall be interpreted, construed,
governed and enforced in accordance with the laws of the State of Delaware.

4.             Amendments.  No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.

5.             Counterparts.  This Agreement may be executed in one or more
counterpart copies, each of which shall be deemed to be an original and all of
which taken together shall be deemed one and the same instrument.

IN WITNESS WHEREOF, Holdings has caused this Agreement to be executed on its
behalf by its duly authorized officer and Executive has executed the same as of
the day and year first above written.

ELGAR HOLDINGS, INC.

By:

/s/ Donald Glickman

 

Donald Glickman
Chairman of the Board and Vice President

 

 

 

 

/s/ Joseph Budano

Joseph Budano

 

 

--------------------------------------------------------------------------------